Filed Pursuant to Rule 433 Registration No. 333-146960 June 23, 2008 National Rural Utilities Cooperative Finance Corporation Pricing Term Sheet Issuer: National Rural Utilities Cooperative Finance Corporation Ratings: A1 by Moody’s Investors Service / A+ by Standard & Poor’s Ratings Services / A+ by Fitch Ratings Principal Amount: $900,000,000 Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: June 23, 2008 Settlement Date: T+5; June 30, 2008 Maturity Date: July 1, 2013 Coupon: 5.500 % Price to Public: 99.844 % of face amount Benchmark Treasury: 3.500% due May 31, 2013 Benchmark Treasury Price and Yield: 99-12 + / 3.636 % Spread to Benchmark Treasury: 190 basis points Yield to maturity: 5.536 % Interest Payment Dates: Semi-annually on July 1 and January 1, commencing January 1, 2009 Make-Whole Call: At any time at the greater of a price of 100% or at a discount rate of Treasury plus 30 basis points Denominations: $2,000 x $1,000 CUSIP: 637432LM5 Joint Book-Running Managers: MerrillLynch, Pierce, Fenner& Smith Incorporated UBS Securities LLC HSBC Securities (USA) Inc. Scotia Capital (USA) Inc. Senior Co-Managers: KeyBanc Capital Markets Inc. Lazard Capital Markets, LLC Mizuho Securities USA Inc. SunTrust Robinson Humphrey, Inc. Junior Co-Managers: Comerica Securities, Inc. PNC Capital Markets, LLC Piper Jaffray & Co. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S.
